Exhibit 10.4

 

FORM OF

 

NEWPORT CORPORATION

RESTRICTED STOCK AGREEMENT

UNDER

2001 STOCK INCENTIVE PLAN

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of [DATE]
by and between [FIRST NAME] [MI] [LAST NAME] (hereinafter referred to as
“Recipient”), and Newport Corporation, a Nevada corporation (hereinafter
referred to as the “Company”), pursuant to the Company’s 2001 Stock Incentive
Plan (the “Plan”). Any capitalized term not defined herein shall have the same
meaning ascribed to it in the Plan.

 

R E C I T A L S:

 

A. Recipient is an employee, director, consultant or other Service Provider, and
in connection therewith has rendered services for and on behalf of the Company.

 

B. The Company desires to issue shares of common stock to Recipient to provide
an incentive for Recipient to remain a Service Provider of the Company and to
exert added effort towards its growth and success.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

 

1. Award and Acceptance of Shares. The Company hereby awards to Recipient the
right to acquire an aggregate of [NO. OF SHARES] shares of Common Stock of the
Company (the “Shares”) on the terms and conditions set forth in this Agreement
and in the Plan. Recipient accepts the Shares and acknowledges that he or she
has read and understands the terms of the Plan and agrees to be bound by the
terms and conditions of this Agreement and the Plan.

 

2. Vesting of Shares.

 

(a) Vesting Schedule. Subject to Sections 2(b) and 2(c) below, the Shares
acquired hereunder shall vest and become “Vested Shares” pursuant to the
following schedule: [VESTING SCHEDULE]. Shares which have not yet become vested
are herein called “Unvested Shares.”

 

(b) Continuous Service. Notwithstanding Section 2(a) above, no additional Shares
shall vest after the date of termination of Recipient’s Continuous Service. As
used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for vacations, illness (except for permanent disability, as defined in Section
22(e)(3) of the Code), or leaves of absence which are approved in writing by the
Company or any of such other employer corporations, if applicable, (ii) service
as a member of the Board of Directors of the Company until Recipient resigns, is
removed from office, or Recipient’s term of office expires and he or she is not
reelected, or (iii) so long as Recipient is engaged as a consultant or Service
Provider to the Company or other corporation referred to in clause (i) above.
Changes in Recipient’s status among the alternatives set forth in the foregoing
clauses (i), (ii) and/or (iii) shall not be deemed to terminate Recipient’s
Continuous Service.



--------------------------------------------------------------------------------

(c) Change in Control. Notwithstanding Section 2(a), if Recipient holds Unvested
Shares at the time a Change in Control occurs, all Unvested Shares shall,
immediately prior to the consummation of such Change in Control, vest in full
and shall no longer be subject to forfeiture, except to the extent that this
Agreement is continued, assumed, or substituted for by the acquiring or
successor entity (or parent thereof) in connection with such Change in Control.
If the Unvested Shares shall vest in full in accordance with the provisions of
this subsection (c), then the Administrator shall cause written notice of the
Change in Control transaction to be given to Recipient not less than fifteen
(15) days prior to the anticipated effective date of the proposed transaction.
However, if in the event of a Change in Control the acquiring or successor
entity (or parent thereof) provides for the continuance or assumption of this
Agreement or the substitution for this Agreement of a new agreement of
comparable value covering shares of a successor corporation (with appropriate
adjustments as to the number and kind of shares and the purchase price), then
the Unvested Shares shall not immediately vest, and vesting of the Shares shall
continue in accordance with Section 2(a) above.

 

3. Section 83(b) Election. Recipient understands that Recipient (and not the
Company) shall be responsible for the Recipient’s own tax liability that may
arise as a result of the acquisition of the Shares. Recipient acknowledges that
Recipient has considered the advisability of all tax elections in connection
with the acquisition of the Shares, including the making of an election under
Section 83(b) of the Code. Recipient further acknowledges that the Company has
no responsibility for the making of such Section 83(b) election. In the event
that Recipient determines to make a Section 83(b) election, Recipient
acknowledges that he must deliver to the Company a copy of the signed and
completed notice of election that Recipient filed with the Internal Revenue
Service within thirty (30) days of the date of this Agreement. A form of
election has been provided to Recipient with this Agreement. Recipient and
Company acknowledge and agree that the fair market value of the Shares as of the
date of this Agreement is $[XX.XX] per share.

 

4. Forfeiture Upon Termination of Continuous Service.

 

(a) Forfeiture. Upon the termination of Recipient’s Continuous Service, all
Unvested Shares as of the date of termination of Recipient’s Continuous Service
shall be immediately forfeited by Recipient and returned to the Company. Such
forfeited Shares shall be deemed cancelled, null and void as of the date of such
termination.

 

(b) Deposit of Unvested Shares. If certificates representing the Shares are
issued to Recipient, Recipient shall deposit with the Company certificates
representing the Unvested Shares, together with a duly executed stock assignment
separate from certificate in blank, which shall be held by the Corporate
Secretary of the Company. Recipient shall be entitled to vote and to receive
dividends and distributions on all such deposited Unvested Shares.

 

(c) Stop Transfer Orders. Recipient understands and agrees that, in order to
ensure compliance with the restrictions referred to in this Agreement, the
Company may issue appropriate “stop transfer” instructions to its transfer agent
and/or third party stock plan administrator with respect to all Unvested Shares.

 

2



--------------------------------------------------------------------------------

(d) Change in Control. The provisions of this Section 4 shall automatically
terminate in accordance with Section 2(c) above.

 

5. Restrictions on Unvested Shares. Unvested Shares may not be sold,
transferred, pledged, or otherwise disposed of, except that such Unvested Shares
may be transferred to a trust established for the sole benefit of the Recipient
and/or his or her spouse, children or grandchildren. Any Unvested Shares that
are transferred as provided herein remain subject to the terms and conditions of
this Agreement. All Unvested Shares shall at all times be kept, and if forfeited
shall be delivered to the Company, free and clear of all claims, liens and
encumbrances of every nature (except the provisions of this Agreement and any
conditions concerning the Shares relating to compliance with applicable federal
or state securities laws).

 

6. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding Shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Recipient shall be entitled to new or
additional or different shares of stock or securities, in order to preserve, as
nearly as practical, but not to increase, the benefits of Recipient under this
Agreement, in accordance with the provisions of Section 4.2 of the Plan. Such
new, additional or different shares shall be deemed “Shares” for purposes of
this Agreement and subject to all of the terms and conditions hereof.

 

7. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.

 

(a) The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the Shares to Recipient pursuant to this Agreement. The
inability of the Company to obtain, from any such regulatory agency, authority
or approval deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of the Shares hereunder and under the Plan shall relieve the
Company of any liability in respect of the nonissuance or sale of such Shares as
to which such requisite authority or approval shall not have been obtained.

 

(b) The Company shall not be required to: (i) transfer on its books any Shares
of the Company which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) treat as owner of such
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Shares shall have been so transferred.

 

8. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
General Counsel, and if to the Recipient, at his or her most recent address as
shown in the employment or stock records of the Company.

 

9. Binding Obligations. All covenants and agreements herein contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
parties hereto and their permitted successors and assigns.

 

3



--------------------------------------------------------------------------------

10. Captions and Section Headings. Captions and section headings used herein are
for convenience only, and are not part of this Agreement and shall not be used
in construing it.

 

11. Amendment. This Agreement may not be amended, waived, discharged, or
terminated other than by written agreement of the parties.

 

12. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.

 

13. Assignment. Recipient shall have no right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate his or her duties or
obligations under this Agreement. This Agreement is made solely for the benefit
of the parties hereto, and no other person, partnership, association or
corporation shall acquire or have any right under or by virtue of this
Agreement.

 

14. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart. This Agreement shall
be binding upon Recipient and the Company at such time as the Agreement, in
counterpart or otherwise, is executed by Recipient and the Company.

 

16. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California without reference to choice of law principles, as to
all matters, including, but not limited to, matters of validity, construction,
effect or performance.

 

17. No Agreement to Employ. Nothing in this Agreement shall affect any right
with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Recipient’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Recipient may be a
party.

 

18. “Market Stand-Off” Agreement. Recipient agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Recipient will not sell or otherwise transfer or dispose
of any Shares held by Recipient without the prior written consent of the Company
or such underwriter, as the case may be, during such period of time, not to
exceed 180 days following the effective date of the registration statement filed
by the Company with respect to such offering, as the Company or the underwriter
may specify.

 

19. Attorneys’ Fees. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
from the other party reasonable attorneys’ fees and costs.

 

4



--------------------------------------------------------------------------------

20. Interpretation. This Agreement is entered into pursuant to the terms of the
Plan, and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Agreement and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Recipient. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:   PURCHASER: NEWPORT CORPORATION     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  [First Name] [MI] [Last Name] Title:  

 

--------------------------------------------------------------------------------

   

 

5



--------------------------------------------------------------------------------

CONSENT AND RATIFICATION OF SPOUSE

 

The undersigned, the spouse of                                 , a party to the
attached Restricted Stock Agreement (the “Agreement”), dated as of
                , hereby consents to the execution of said Agreement by such
party; and ratifies, approves, confirms and adopts said Agreement, and agrees to
be bound by each and every term and condition thereof as if the undersigned had
been a signatory to said Agreement, with respect to the Shares (as defined in
the Agreement) made the subject of said Agreement in which the undersigned has
an interest, including any community property interest therein.

 

I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.

 

Date:                                    

--------------------------------------------------------------------------------

     (Signature)     

--------------------------------------------------------------------------------

     (Print Name)

 

A-1